         Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 1 of 13                                FILED
                                                                                              2019 Jun-05 PM 04:11
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA

__________________________________________
                                          )
BLACK WARRIOR RIVERKEEPER, INC.,          )
                                          )
                     Plaintiff,           )
                                          )
        v.                                )                  Case No.: 2:19-CV-00344-JHE
                                          )
UNITED STATES ENVIRONMENTAL               )
PROTECTION AGENCY; ANDREW WHEELER, )
ADMINISTRATOR, U.S. Environmental         )
Protection Agency; and REGIONAL           )
ADMINISTRATOR MARY WALKER, U.S.           )
Environmental Protection Agency Region 4, )
                                          )
                     Defendants.          )
__________________________________________)


                       DEFENDANTS’ ANSWER TO COMPLAINT
       The United States Environmental Protection Agency, Andrew Wheeler, in his official

capacity as Administrator of the United States Environmental Protection Agency, and Mary

Walker, in her official capacity as Regional Administrator for the United States Environmental

Protection Agency Region IV (collectively, “Defendants”), hereby respond to the Complaint

filed by Plaintiffs on February 27, 2019 (Doc. 1). Except as expressly admitted herein,

Defendants deny each and every allegation in the Complaint. Defendants’ specific responses are

numbered to correspond to the paragraphs in the Complaint.

                               PRELIMINARY STATEMENT

       1.      The allegations contained in Paragraph 1 are conclusions of law and a

characterization of the Complaint that require no response. Defendants answer that Paragraph 1

consists of legal contentions and Black Warrior Riverkeeper’s characterization of its claims, to




                                                1
         Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 2 of 13



which no response is required. Defendants are without information sufficient to form a belief as

to the truth of any remaining allegations set forth in Paragraph 1 and therefore denies them.

        2.      The allegations contained in Paragraph 2 are conclusions of law and a

characterization of the Complaint that require no response. To the extent a response is required,

Defendants deny any allegations in this paragraph.

        3.      Defendants admit that EPA is an agency of the federal government.

        4.      The allegations contained in Paragraph 4 characterize the Administrative

Procedures Act and require no response. To the extent a response is required, the APA speaks

for itself and is the best evidence of its contents.

        5.      The allegations contained in Paragraph 5 are conclusions of law and a

characterization of the Complaint that require no response.

                                  JURISDICTION AND VENUE

        6.      Plaintiff’s allegations regarding jurisdiction are conclusions of law and a

characterization of the Complaint that require no response.

        7.      Defendants admit that EPA is an agency of the federal government and that

Andrew Wheeler and Mary Walker are agents of EPA. Plaintiff’s allegations regarding venue

are conclusions of law that require no response. To the extent that any of these could be deemed

allegations of fact, Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 7 and therefore deny those allegations.

        8.      The allegations contained in Paragraph 8 are conclusions of law and a

characterization of the Complaint that require no response. To the extent that any of these could

be deemed allegations of fact, Defendants lack sufficient knowledge or information to form a

belief as to the truth of the allegations in Paragraph 8 and therefore deny those allegations.



                                                       2
         Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 3 of 13



                                  PARTIES AND STANDING

       9.      Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 9 and therefore deny those allegations.

       10.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 10 and therefore deny those allegations.

       11.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 11 and therefore deny those allegations.

       12.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 12 and therefore deny those allegations. Redressability is a

conclusion of law and requires no response.

       13.     Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 13 and therefore deny those allegations.

       14.     At the time of Plaintiff’s filing, Defendants admit that Andrew Wheeler was

Acting Administrator of the EPA. Defendants aver that Andrew Wheeler is now the

Administrator of the EPA. The remainder of Paragraph 10 are conclusions of law and require no

response.

       15.     At the time of Plaintiff’s filing, Defendants admit that Mary Walker was the

Acting Regional Administrator of EPA Region 4. EPA avers that Mary Walker is now the

Regional Administrator of EPA Region 4. The remainder of Paragraph 15 are conclusions of

law and require no response.

       16.     Admitted.




                                                 3
         Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 4 of 13



                                   LEGAL BACKGROUND

       17.     The allegations contained in Paragraph 17 characterize the Clean Water Act and

require no response. To the extent that a response is required, the Clean Water Act speaks for

itself and is the best evidence of its contents. To the extent a response is required, Defendants

deny any allegations in this paragraph.

       18.     The allegations contained in Paragraph 18 characterize the Clean Water Act and

require no response. To the extent that a response is required, the Clean Water Act speaks for

itself and is the best evidence of its contents. Any remaining allegations in Paragraph 18 are

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny any allegations in this paragraph.

       19.     The allegations contained in Paragraph 19 characterize the Clean Water Act and

require no response. To the extent that a response is required, the Clean Water Act and the cited

regulations speak for themselves and are the best evidence of their contents. Any remaining

allegations in Paragraph 19 are legal conclusions to which no response is required. To the extent

a response is required, Defendants deny any allegations in this paragraph.

       20.     The allegations contained in Paragraph 20 characterize the Clean Water Act and

require no response. To the extent that a response is required, the Clean Water Act speaks for

itself and is the best evidence of its contents. Any remaining allegations in Paragraph 20 are

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny any allegations in this paragraph.

       21.     The allegations contained in Paragraph 21 characterize the Clean Water Act and

require no response. To the extent that a response is required, the Clean Water Act speaks for




                                                 4
         Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 5 of 13



itself and is the best evidence of its contents. To the extent a response is required, Defendants

deny any allegations in this paragraph.

       22.     The allegations contained in Paragraph 22 characterize the Clean Water Act and

require no response. To the extent that a response is required, the Clean Water Act speaks for

itself and is the best evidence of its contents. Any remaining allegations in Paragraph 22 are

legal conclusions to which no response is required. To the extent a response is required,

Defendants deny any allegations in this paragraph.

       23.     The allegations contained in Paragraph 23 characterize the Clean Water Act

regulations and require no response. To the extent that a response is required, the Clean Water

Act regulations speak for themselves and are the best evidence of their contents. To the extent a

response is required, Defendants deny any allegations in this paragraph.

       24.     The allegations contained in Paragraph 24 characterize the Clean Water Act

regulations and require no response. To the extent that a response is required, the Clean Water

Act regulations speak for themselves and are the best evidence of their contents. To the extent a

response is required, Defendants deny any allegations in this paragraph.

       25.     The allegations contained in Paragraph 25 characterize the Clean Water Act

regulations and require no response. To the extent that a response is required, the Clean Water

Act regulations speak for themselves and are the best evidence of their contents. To the extent a

response is required, Defendants deny any allegations in this paragraph.

       26.     The allegations contained in Paragraph 24 characterize the Clean Water Act and

require no response. To the extent that a response is required, the Clean Water Act speaks for

itself and is the best evidence of its contents. To the extent a response is required, Defendants

deny any allegations in this paragraph.



                                                 5
         Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 6 of 13



                                    BACKGROUND FACTS

       27.     Defendants admit the Alabama Department of Environmental Management

(ADEM) issued a public notice of availability of the Draft 2018 303(d) List of Impaired

Waterbodies and accompanying Fact Sheet on or about February 11, 2018.

       28.     The allegations in this paragraph characterize the State of Alabama’s Draft List;

the Draft List speaks for itself and is the best evidence of its contents and no response is

therefore required. To the extent a response is required, Defendants deny any allegations in this

paragraph.

       29.     The allegations in this paragraph characterize the State of Alabama’s Draft List;

the Draft List speaks for itself and is the best evidence of its contents and no response is

therefore required. To the extent a response is required, Defendants deny any allegations in this

paragraph.

       30.     The allegations in this paragraph characterize the State of Alabama’s Draft List;

the Draft List speaks for itself and is the best evidence of its contents and no response is

therefore required. To the extent a response is required, Defendants deny any allegations in this

paragraph.

       31.     The allegations in this paragraph characterize a number of websites and published

studies, which speak for themselves and are the best evidence of their contents, and no response

is therefore required. Defendants lack sufficient knowledge or information to form a belief as to

the truth of any remaining allegations in this paragraph and therefore denies those allegations.

       32.     The allegations in this paragraph characterize the State of Alabama’s Draft List;

the Draft List speaks for itself and is the best evidence of its contents and no response is




                                                  6
         Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 7 of 13



therefore required. To the extent a response is required, Defendants deny any allegations in this

paragraph.

       33.     Admitted.

       34.     The allegations in this paragraph characterize Riverkeeper’s public comments on

Alabama’s Draft List; the public comments speak for themselves and are the best evidence of

their contents and no response is therefore required. To the extent a response is required,

Defendants deny any allegations in this paragraph.

A.     Proposed Delisting of Lost Creek

       35.     The allegations in this paragraph characterize the State of Alabama’s Draft

Delisting for Lost Creek document; that document speaks for itself and is the best evidence of its

contents and no response is therefore required.

       36.     The allegations in the first sentence of this paragraph characterize the State of

Alabama’s Draft Delisting for Lost Creek document; that document speaks for itself and is the

best evidence of its contents and no response is therefore required. The allegations in the second

sentence of this paragraph characterize the State of Alabama’s Draft Delisting for Lost Creek,

2012 Monitoring Summary for Segment #1 document, and 2012 & 2013 Monitoring summary

for Segment #2 document; those documents speak for themselves and are the best evidence of

their contents and no response is therefore required. To the extent a response is required,

Defendants deny any allegations in this paragraph.

       37.     The allegations in this paragraph characterize the State of Alabama’s 2012

Monitoring Summary for Segment #1 document; that document speaks for itself and is the best

evidence of its contents and no response is therefore required.




                                                  7
         Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 8 of 13



       38.     The allegations in this paragraph characterize the State of Alabama’s 2012 &

2013 Monitoring Summary for Segment #2 document; that document speaks for itself and is the

best evidence of its contents and no response is therefore required.

       39.     The allegations in this paragraph characterize the State of Alabama’s Draft

Delisting for Lost Creek document; that document speaks for itself and is the best evidence of its

contents and no response is therefore required.

       40.     The allegations in the first sentence of this paragraph characterize the water

quality sampling data in the State of Alabama’s Draft Delisting for Lost Creek document; that

document speaks for itself and is the best evidence of its contents and no response is therefore

required. The allegations in the second and third sentences of this paragraph characterize the

State of Alabama’s Section 303(d) list documents for 2014 and 2016; those documents speak for

themselves and are the best evidence of their contents and no response is therefore required. To

the extent a response is required, Defendants deny any allegations in this paragraph.

       41.     Defendants deny the allegation in the first sentence that “Alabama arbitrarily

changed the rules of the game in 2018.” Defendants also deny that Alabama failed to explain the

basis for its action. Otherwise, the allegations in this paragraph characterize the State of

Alabama’s decision documents; the documents speaks for themselves and are the best evidence

of their contents and no response is therefore required. To the extent a response is required,

Defendants deny any allegations in this paragraph.

       42.     The allegations in Paragraph 42 characterize the State of Alabama’s decision

documents; the documents speaks for themselves and are the best evidence of their contents and

no response is therefore required. To the extent a response is required, Defendants deny any

allegations in this paragraph.



                                                  8
         Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 9 of 13



       43.     The allegations in this paragraph characterize and quote from EPA’s decision

document relating to EPA’s September 17, 2018 action approving Alabama’s Section 303(d) list;

that decision document speaks for itself and is the best evidence of its contents and therefore no

response is required. Additionally, the allegations contained in this paragraph are conclusions of

law that require no response.

B. Proposed Delisting of Big Yellow Creek

       44.     The allegations in this paragraph characterize the State of Alabama’s Draft

Delisting for Big Yellow Creek document; that document speaks for itself and is the best

evidence of its contents and no response is therefore required.

       45.     Defendants admit that the State of Alabama did not develop a TMDL for Big

Yellow Creek. The allegations in the second clause of this paragraph characterize the State of

Alabama’s Draft Delisting for Big Yellow Creek document; that document speaks for itself and

is the best evidence of its contents and no response is therefore required. To the extent a

response is required, Defendants deny any allegations in this paragraph.

       46.     The allegations contained in Paragraph 46 characterize the Clean Water Act

regulations and require no response. To the extent that a response is required, the Clean Water

Act regulations speak for themselves and are the best evidence of their contents.

       47.     Defendants admit that the State has developed a methodology for preparing the

Section 303(d) List. The State of Alabama’s Water Quality Assessment and Listing

Methodology document speaks for itself and is the best evidence of its contents and no response

is therefore required.

       48.     The allegations in the first and second sentences in this paragraph characterize the

State of Alabama’s Water Quality Assessment and Listing Methodology document; that



                                                 9
        Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 10 of 13



document speaks for itself and is the best evidence of its contents and no response is therefore

required. The allegations in the third sentence of this paragraph quote EPA’s guidance document

for assessment, listing and reporting requirements for 2006; that document speaks for itself and

is the best evidence of its contents and no response is therefore required.

       49.     The allegations in Paragraph 49 characterize the State of Alabama’s

Administrative Code; that document speaks for itself and is the best evidence of its contents and

no response is therefore required.

       50.     The allegations in this paragraph characterize the State of Alabama’s Water

Quality Assessment and Listing Methodology document; that document speaks for itself and is

the best evidence of its contents and no response is therefore required.

       51.     The allegations in this paragraph characterize the State of Alabama’s Water

Quality Assessment and Listing Methodology document; that document speaks for itself and is

the best evidence of its contents and no response is therefore required.

       52.     The allegations in the first sentence in this paragraph characterize the State of

Alabama’s Draft Delisting for Big Yellow Creek document; that document speaks for itself and

is the best evidence of its contents and no response is therefore required. The allegations in the

second sentence in this paragraph characterize a provision of the Code of Federal Regulations,

the State of Alabama’s Response to Comments document, and Alabama’s Draft Delisting for Big

Yellow Creek document; those documents speak for themselves and are the best evidence of

their contents and no response is therefore required. To the extent a response is required,

Defendants deny any allegations in this paragraph.

       53.     The allegations in this paragraph characterize EPA’s decision document relating

to EPA’s September 17, 2018 action approving Alabama’s Section 303(d) list; that decision



                                                 10
         Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 11 of 13



document speaks for itself and is the best evidence of its contents and therefore no response is

required. Additionally, the allegations contained in this paragraph are conclusions of law that

require no response.

                                   VI. CLAIM FOR RELIEF

       54.     Defendants incorporate by reference their prior responses to paragraphs one

through fifty-three.

       55.     The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is required, Defendants deny any allegations in this

paragraph.

       56.     The allegations contained in Paragraph 55 characterize Clean Water Act

regulations and require no response. To the extent that a response is required, the Clean Water

Act speaks for itself and is the best evidence of its contents. The remaining allegations in this

paragraph contain legal conclusions to which no response is required. To the extent a response is

required, Defendants deny any allegations in this paragraph.

       57.     Defendants deny that Alabama failed to submit and EPA failed to review all

existing and readily available water quality data to delist Segment #1 and Segment #2 of Lost

Creek. The remaining allegations in this paragraph contain legal conclusions to which no

response is required. To the extent a response is required, Defendants deny any remaining

allegations in this paragraph.

       58.     The allegations in the first and third sentences of this paragraph contain legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny any allegations in this paragraph. The remaining allegations in this paragraph characterize

the State of Alabama’s Response to Comments document and require no response. To the extent



                                                 11
         Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 12 of 13



that a response is required, the State of Alabama’s Response to Comments document speaks for

itself and is the best evidence of its contents.

        59.     The allegations contained in Paragraph 59 characterize EPA guidance and require

no response. To the extent that a response is required, the guidance speaks for itself and is the

best evidence of its contents. The remaining allegations in this paragraph contain legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny any allegations in this paragraph.

        60.     The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is required, Defendants deny any allegations in this

paragraph.

        61.     The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is required, Defendants deny any allegations in this

paragraph.

        62.     The allegations contained in Paragraph 62 characterize the Clean Water Act

regulations and require no response. To the extent that a response is required, the regulations

speak for themselves and are the best evidence of their contents. The remaining allegations in

this paragraph contain legal conclusions to which no response is required. To the extent a

response is required, Defendants deny any allegations in this paragraph.

        63.     The allegations in this paragraph contain legal conclusions to which no response

is required. To the extent a response is required, Defendants deny any allegations in this

paragraph.

                                      PRAYER FOR RELIEF

        64.     Defendants deny that Plaintiff is entitled to any relief requested.



                                                   12
        Case 2:19-cv-00344-JHE Document 12 Filed 06/05/19 Page 13 of 13



       65.     Defendants deny that Plaintiff is entitled to any relief requested.

       66.     Defendants deny that Plaintiff is entitled to any relief requested.

       67.     Defendants deny that Plaintiff is entitled to any relief requested.

                                          GENERAL DENIAL

       To the extent any allegation of Plaintiff’s general Complaint has not been admitted or

specifically responded to, Defendants deny such allegation.

                                                DEFENSES

       1.      Some or all of Plaintiff’s claims fail to state a claim upon which relief can be

               granted.

       2.      Plaintiffs lack standing to bring this action.


                                                       Respectfully submitted,


Dated: June 5, 2019                                     /s/ Sydney A. Menees
                                                       SYDNEY A. MENEES
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Environment & Natural Resources Division
                                                       Environmental Defense Section
                                                       P.O. Box 7611
                                                       Washington, DC 20044
                                                       sydney.menees@usdoj.gov
                                                       (202) 514-2398

                                                       JOHN D. SAXON, JR.
                                                       Assistant United States Attorney
                                                       United States Attorney’s Office
                                                       Northern District of Alabama
                                                       1801 Fourth Avenue North
                                                       Birmingham, AL 35203
                                                       Office: (205) 244-2100
                                                       Fax: (205) 244-2181

                                                       Attorneys for Defendants.


                                                 13
